Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2010                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  140489-90 & (62)                                                                                     Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  HEALTHCALL OF DETROIT, a/k/a JADELLS,                                                                Diane M. Hathaway,
  INC.,                                                                                                                  Justices
          Plaintiff-Appellee,
  v                                                                 SC: 140489-90
                                                                    COA: 286353, 288009
                                                                    Oakland CC: 2008-090757-CK
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 22, 2009 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court prior to the completion of the proceedings
  ordered by the Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2010                       _________________________________________
         p0616                                                                 Clerk